Title: From George Washington to Henry Laurens, 19 August 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Head Qrs White plains August 19th 1778
          
          I do myself the honor to transmit you a Copy of a Letter from General Sullivan, dated
            the 17th Instant, which I just now received with the Letter Inclosed. It appears that Count D’Estaing was still out with his
            fleet—but yet that the General was in high spirits and entertained the strongest hopes
            of success. I flatter myself they are well grounded— and that in the
            course of a few days he will announce the entire reduction of the Enemy’s force on the
            Island.
          The Declaration respecting Governr Johnstone has been sent by a Flag to the British
              Commissioners. I have the Honor to be with great
            respect & esteem sir Your Most Obedt servant
          
            Go: Washington
          
          
            P.S. I send three York papers.
          
        